Citation Nr: 0507929	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  04-40 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from August 1941 to October 
1945.  The veteran died in October 2003 and the appellant is 
the veteran's widow.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision by the RO which 
denied service connection for the cause of the veteran's 
death.  

In her November 2004 VA Form 9, substantive appeal, the 
appellant requested to appear for a personal hearing before a 
Veterans Law Judge in Washington, DC.  In December 2004, the 
case was transferred to the Board and a personal hearing was 
scheduled for April 2005.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant asserts that service connection is warranted 
for the cause of the veteran's death.  Specifically, the 
appellant asserts that the veteran was exposed to asbestos 
during service, and that such exposure caused the veteran's 
lung cancer, which ultimately led to his demise in October 
2003.  

As noted herein above, the appellant requested to appear for 
a personal hearing before a Veterans Law Judge in Washington, 
DC.  In December 2004, the case was transferred to the Board 
and a personal hearing was scheduled for April 2005.  

In correspondence received at the Board in March 2005, the 
appellant requested to appear before a Veterans Law Judge at 
a video-conference hearing at the RO in lieu of a personal 
hearing in Washington, DC.  As such, the appellant has 
subsequently exercised her option to have the hearing by 
videoconference at the Detroit RO in lieu of a hearing in 
person.  See 38 C.F.R. § 20.700(e) (2004).  

In light of the appellant's request, the case is REMANDED to 
the RO for the following action:

The RO should schedule the appellant for 
a video-conference hearing at the RO and 
should thereafter appropriately notify 
the appellant of the scheduled hearing 
date.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

